UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-2582



FRANCES L. WAYMON FOX,

                                            Plaintiff - Appellant,

          versus


NORTH CAROLINA DEPARTMENT OF HEALTH & HUMAN
SERVICES; H. DAVID BRUTON, Dr.; LYNDA D.
MCDANIEL, Director; JAMES B. UPCHURCH, Chief;
CUMBERLAND COUNTY DEPARTMENT OF SOCIAL SER-
VICES; PHILIP LEARY; KATHY THOMASEEC, d/b/a
Touch of Grace No. 2 Nursing Home; WANDA
SHEPHERD, a/k/a Miss Smith; CARROL WALTER WAY-
MON, Brother of Plaintiff; JOHN ERVIN WAYMON,
a/k/a Joseph Spencer, Brother of Plaintiff;
CAROLLE O. WAYMON, a/k/a Carolle O. Spencer,
a/k/a Ora C. Spencer, his wife; WILLIAM ISAAC
WADDELL, JR., a/k/a Bill, Nephew of Plaintiff;
MARGARET WADDELL, his wife; RACHEL ANN WADDELL
ADDISON, Niece of Plaintiff; SUSAN J. HALL;
DAVID R. HALL, her husband; CLINTON WILBURN,
Dr., M.D.; CARMEN JEAN BATTLE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-00-319-5-H-2)


Submitted:   June 21, 2001                 Decided:   June 27, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Frances L. Waymon Fox, Appellant Pro Se.       June Seley Ferrell,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina; Douglas Edward Canders, CUMBERLAND COUNTY ATTORNEY’S
OFFICE, Fayetteville, North Carolina; Steven Craig Lawrence, ANDER-
SON, BROADFOOT, JOHNSON & PITTMAN, Fayetteville, North Carolina;
Susan Joyce Hall, Fayetteville, North Carolina; David R. Hall,
Fayetteville, North Carolina; Carmen J. Battle, Fayetteville, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Frances L. Waymon Fox appeals the district court’s decision

dismissing this diversity action.   We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court.    Fox v.

North Carolina Dep’t of Health & Human Svcs., No. CA-00-319-5-H-2

(E.D.N.C. Nov. 3, 2000).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.



                                                           AFFIRMED



                                2